

[Execution Version]
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, effective as of March 1, 2017 (this “Agreement”), is
entered into by and between Third Point Reinsurance Ltd., a Bermuda corporation
(the “Company”), and J. Robert Bredahl (the “Executive”).
WHEREAS, the Company desires to enlist the services and employment of the
Executive on behalf of the Company as its President and Chief Executive Officer,
subject to the approval of Bermuda Immigration authorities, and the Executive is
willing to render such services on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1. Employment Term. Except for earlier termination as provided for in Section 5
hereof, the Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, subject to the terms and provisions
of this Agreement, for the period commencing on March 1, 2017 (the “Effective
Date”) and ending on the third anniversary of such date (the “Employment Term”);
provided that on the third anniversary of the Effective Date, and on each
anniversary of the Effective Date thereafter, the Employment Term shall be
extended for an additional year, unless either the Executive or the Company
shall have given notice at least 90 days prior to such anniversary not to extend
the Employment Term.
2. Extent of Employment.
(a) Duties. During the Employment Term, subject to the approval of Bermuda
immigration authorities, the Executive shall serve as President and Chief
Executive Officer of the Company. In his capacity as President and Chief
Executive Officer, the Executive shall perform such senior executive duties,
services, and responsibilities on behalf of the Company consistent with such
position as may be reasonably assigned to the Executive from time to time by the
Board. In performing such duties hereunder, the Executive shall report directly
to the Board.
(b) Exclusivity. During the Employment Term, except as provided in the next
following sentence, the Executive shall devote his full business time,
attention, and skill to the performance of such duties, services, and
responsibilities, and shall use his best efforts to promote the interests of the
Company, and the Executive shall not engage in any other business activity
without the approval of the Board of Directors of the Company (the “Board”).
Notwithstanding the preceding sentence, the Executive shall be permitted to
(i) manage his personal investments and (ii) engage in such other activities as
are permitted by the Board from time to time, in the case of each of (i) and
(ii), so long as such activities neither (x) interfere with the performance of
his duties hereunder nor (y) violate Section 7 hereof.
(c) Place of Employment. During the Employment Term, the Executive shall perform
his services hereunder in, and shall be headquartered at, the principal offices
of the Company in Bermuda, except for business travel related to business and
activities of the Company.
3. Compensation and Benefits.
(a) Base Salary. During the Employment Term, in full consideration of the
performance by the Executive of the Executive’s obligations hereunder (including
any services as an officer, director, employee, or member of any committee of
any affiliate of the Company, or otherwise on behalf of the Company), the
Executive shall receive from the Company a base salary (the “Base Salary”) at an
annual rate of $800,000 per year, payable in accordance with the normal payroll
practices of the Company then in effect.


(b) Annual Bonus. During the Employment Term, the Executive shall also be
eligible to receive, in respect of each calendar year during which the
Employment Term is in effect, a performance-based cash bonus (the “Annual
Bonus”) based on achievement of such individual and corporate performance goals
as may be established with respect to each calendar year by the Board, and
subject to (x) the Executive’s continuous employment with the Company through
the last day of the calendar year for which the Annual Bonus is earned, and
(y) such other terms and conditions established by the Board pursuant to its
annual bonus programs as adopted from time to time. Any Annual Bonus shall be
paid in cash in a lump sum after the end of the calendar year for which the
Annual Bonus is earned and no later than March 15th following such calendar
year,
(c) Benefits. During the Employment Term, the Executive shall be entitled to
participate in employee benefit plans, policies, programs, and arrangements as
may be amended from time to time, on the same terms as similarly situated
executives of the Company to the extent the Executive meets the eligibility
requirements for any such plan, policy, program, or arrangement.
(d) Perquisites.
(i) Air Travel. During the Employment Term, the Executive shall be provided with
air travel on the business of the Company and for commuting to and from Bermuda
under the Company’s air travel policies applicable to the most senior executives
of the Company. The Company shall reimburse the Executive for any income taxes
incurred by the Executive as a result of the entitlement to air travel related
to commuting pursuant to this Section 3(d)(i) (including taxes imposed on the
reimbursement payment itself). Any such reimbursement payments shall be made no
later than twelve (12) months following the end of the fiscal year in which the
related expense is incurred.
(ii) Housing. During the Employment Term and while the Executive’s principal
place of employment is Bermuda, the Executive shall be entitled to a housing
allowance in an amount equal to $10,000 per month. The Company shall reimburse
the Executive for any income taxes incurred by the Executive as a result of any
payment from the Company pursuant to this Section 3(d)(ii) (including taxes
imposed on the reimbursement payment itself). Any such reimbursement payments
shall be made no later than twelve (12) months following the end of the fiscal
year in which the related expense is incurred.
(iii) Vacation. During the Employment Term, the Executive shall be entitled to
receive 5 weeks of paid vacation per year to be used and accrued in accordance
with the Company’s policies as may be established from time to time.
(e) Expense Reimbursement. The Company shall reimburse the Executive for
reasonable and documented business expenses incurred by the Executive during the
Employment Term in accordance with the Company’s expense reimbursement policies
then in effect.
4. Withholding. Except as otherwise set forth in Section 3(d)(i) or 3(d)(ii),
the Executive shall be solely responsible for taxes imposed on the Executive by
reason of any compensation and benefits provided under this Agreement, and all
such compensation and benefits shall be subject to applicable withholding.
5. Termination.
(a) Events of Termination. The Executive’s employment with the Company and the
Employment Term shall terminate upon the expiration of the Employment Term or
upon the earlier occurrence of any of the following events (the date of
termination, the “Termination Date”):
(i) The termination of employment by reason of the Executive’s death.
(ii) The termination of employment by the Company for Cause.
(iii) The termination of employment by the Company for Disability.
(iv) The termination of employment by the Company other than for Cause or
Disability.
(v) The termination of employment by the Executive for Good Reason.
(vi) The termination of employment by the Executive other than for Good Reason.
(b) Certain Definitions. For purposes of this Agreement:
(i) “Disability” shall mean: (A) the Executive’s disability as determined under
the long-term disability plan of the Company as in effect from time to time; or
(B) if no such plan is in effect, the inability of the Executive to perform his
duties, services, and responsibilities hereunder by reason of a physical or
mental infirmity, as reasonably determined by the Board, for a total of 180 days
in any twelve-month period during the Employment Term.
(ii) “Cause” shall mean: (A) the willful failure of the Executive substantially
to perform his duties or his negligent performance of such duties (other than
any such failure due to the Executive’s physical or mental illness) that has
caused or is reasonably expected to result in material injury to the Company or
any of its affiliates; (B) the Executive having engaged in willful and serious
misconduct that has caused or is reasonably expected to result in material
injury to the Company or any of its affiliates; (C) a willful and material
violation by the Executive of a Company policy that has caused or is reasonably
expected to cause a material injury to the Company or any of its affiliates;
(D) the willful and material breach by the Executive of any of his obligations
under this Agreement; (E) failure by the Executive to timely comply with a
lawful and reasonable direction or instruction given to him by the Board; or
(F) Executive having been convicted of, or entering a plea of guilty or nolo
contendere to, a crime that constitutes a felony (or comparable crime in any
jurisdiction that uses a different nomenclature); provided that in the case of
clauses (A)-(E), the Company shall have given the Executive 20 days’ prior
written notice of such action and, if such action is capable of being cured, the
Executive shall not have cured such action to the reasonable satisfaction of the
Company within such 20 day period.
(iii) “Good Reason” shall mean: (A) the assignment to the Executive of duties
that are significantly different from, and that result in a substantial
diminution of, the duties set forth in this Agreement or any requirement that
Executive report directly to any person other than the Board; (B) a reduction in
the rate of the Executive’s Base Salary (other than pursuant to a generally
applicable reduction in salaries of senior executive officers); or (C) a
material breach by the Company of this Agreement; provided that the Executive
shall have given the Company written notice specifying in reasonable detail the
circumstances claimed to constitute Good Reason within 30 days following the
occurrence, without the Executive’s consent, of any of the events in clauses
(A)-(C), and the Company shall not have cured the circumstances set forth in the
Executive’s notice of termination within 20 days of receipt of such notice.
(c) Cooperation. In the event of termination of the Executive’s employment for
any reason (other than death), the Executive agrees to cooperate with the
Company and to be reasonably available to the Company for a reasonable period of
time thereafter with respect to matters arising out of the Executive’s
employment hereunder or any other relationship with the Company, whether such
matters are business-related, legal, or otherwise. The Company shall reimburse
the Executive for all expenses reasonably incurred by the Executive during such
period in connection with such cooperation with the Company. Any such
cooperation shall take into account any responsibilities to which the Executive
is subject to a subsequent employer or otherwise.
(d) Resignation from All Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall be deemed to have resigned from
any boards of, or other positions with, the Company (except that such deemed
resignation shall not be construed to reduce the Executive’s economic
entitlements under this Agreement arising by reason of such termination).
6. Termination Payments. The Executive shall be entitled to certain payments
from the Company upon termination of his employment as follows:
(a) Termination for Any Reason. In the event that the Executive’s employment is
terminated for any reason, the Executive shall be entitled to receive: (i) any
accrued and unpaid Base Salary as of the Termination Date; (ii) all accrued and
unpaid benefits under any benefit plans, policies, programs, or arrangements in
which the Executive participated as of the Termination Date in accordance with
the applicable terms and conditions of such plans, policies, programs, or
arrangements; and (iii) an amount equal to such reasonable and necessary
business expenses incurred by the Executive in connection with the Executive’s
employment on behalf of the Company on or prior to the Termination Date but not
previously paid to the Executive (the “Accrued Compensation”).
(b) Termination for Death or Disability. In the event that the Executive’s
employment is terminated pursuant to Section 5(a)(i) or 5(a)(iii) hereof, the
Executive shall be entitled to receive: (i) the Accrued Compensation; and (ii) a
pro rata Annual Bonus, determined as the product of (x) the Annual Bonus to
which the Executive would have been entitled under Section 3(b) hereof had he
remained employed through the end of the calendar year in which the Termination
Date occurs (such amount, not to be less than 12 months of the Executive’s Base
Salary), multiplied by (y) a fraction, the numerator of which is the total
number of days the Executive is employed by the Company in the calendar year in
which the Termination Date occurs, and the denominator of which is 365 (the “Pro
Rata Bonus”). Any Pro Rata Bonus shall be paid in cash in a lump sum after the
end of the calendar year in which the Termination Date occurs and no later than
March 15th following such calendar year.
(c) Termination without Cause or for Good Reason. In the event that the
Executive’s employment is terminated pursuant to Section 5(a)(iv) or 5(a)(v)
hereof, the Executive shall be entitled to receive: (i) the Accrued
Compensation; (ii) an amount equal to the Executive’s annual cash bonus, at
target levels, for the fiscal year in which the Termination Date occurs, and
payable in cash in a lump sum after the end of the calendar year in which the
Termination Date occurs and no later than March 15th following such calendar
year; (iii) severance pay equal to 18 months of Base Salary at the rate in
effect on the Termination Date, payable as provided in the next following
sentence; and (iv) 18 months of continued medical and life insurance benefits at
the same premium rate that active employees pay for such coverage, with such
life insurance benefits payable as provided in the last sentence of this
Section 6(c). The severance pay contemplated by clause (iii) of the immediately
preceding sentence shall be paid as follows: (x) an amount equal to one year of
Base Salary shall be paid in twelve (12) monthly installments over the twelve
(12) months following the Termination Date (and subject to Section 6(d), the
first of such installments shall be paid on the 30th day following the
Termination Date); and (y) an amount equal to the remaining six (6) months of
Base Salary shall be paid in the fiscal year following the fiscal year in which
the Termination Date occurs on dates selected by the Company but not less
frequently than in monthly installments over the six (6) months following the
first anniversary of the Termination Date. The life insurance premium
contributions contemplated by clause (iv) of this Section 6(c) shall be paid as
follows: (x) any premium contributions required to be made during the twelve
(12) months following the Termination Date shall be paid upon such required
contribution payment dates; and (y) an amount equal to the sum of the remaining
life insurance premium contributions not paid pursuant to clause (x) shall be
paid in the fiscal year following the fiscal year in which the Termination Date
occurs on dates selected by the Company but not later than the regularly
scheduled contribution payment dates.
In addition, if, following the Effective Date, the Executive’s employment is
terminated pursuant to Section 5(a)(iv) or 5(a)(v) hereof, (i) the provisions of
the applicable award agreements evidencing the options to purchase common shares
of the Company owned by the Executive that require that the options be exercised
within specified periods of time following the undersigned’s termination of
employment or services shall no longer apply, such that the options may be
exercised as provided in the award agreements until the normal expiration dates
applicable thereto, and (ii) the provisions of the applicable award agreements
evidencing the performance shares granted to the Executive shall be modified
such that such performance shares shall remain outstanding through the scheduled
vesting dates thereof and shall vest pro rata through the Termination Date
and/or be forfeited based on the satisfaction of the applicable performance
goals to the same extent as if the Executive’s services to the Company had not
ended.
(d) Release; Full Satisfaction. Notwithstanding any other provision of this
Agreement, no severance pay shall become payable under this Agreement unless and
until the Executive executes a general release of claims in form and manner
reasonably satisfactory to the Company, including where relevant a release of
any statutory claims, and such release has become irrevocable within 30 days
following the Termination Date; provided that the Executive shall not be
required to release any indemnification rights. The payments to be provided to
the Executive pursuant to this Section 6 upon termination of the Executive’s
employment shall constitute the exclusive payments in the nature of severance or
termination pay or salary continuation that shall be due to the Executive upon a
termination of employment, and shall be in lieu of any other such payments under
any plan, program, policy, or other arrangement that has heretofore been or
shall hereafter be established by the Company.
7. Executive Covenants.
(a) Confidentiality. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive will be exposed to and will
receive information relating to the confidential affairs of the Company,
including but not limited to, technical information, intellectual property,
business and marketing plans, strategies, customer information, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company, and other forms
of information considered by the Company reasonably and in good faith to be
confidential and in the nature of trade secrets (“Confidential Information”).
The Executive agrees that during the Employment Term and thereafter, the
Executive will not, other than on behalf of the Company, disclose such
Confidential Information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided that
disclosure may be made to the extent required by law, regulation, or order of a
regulatory body, in each case so long as the Executive gives the Company as much
advance notice of the disclosure as possible to enable the Company to seek a
protective order, confidential treatment, or other appropriate relief. This
confidentiality covenant has no temporal, geographical, or territorial
restriction. Upon termination of the Employment Term, the Executive will
promptly supply to the Company (i) all property of the Company and (ii) all
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, or any other tangible product or document containing Confidential
Information produced by, received by, or otherwise submitted to the Executive
during or prior to the Employment Term. Any material breach of the terms of this
paragraph shall be considered Cause.
(b) Noncompetition. By and in consideration of the Company entering into this
Agreement and the payments to be made and benefits to be provided by the Company
hereunder, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive agrees that the Executive
will not, during the Noncompetition Term (as defined below), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including but not limited to holding any position as a shareholder,
director, officer, consultant, independent contractor, employee, partner, or
investor in, any Restricted Enterprise (as defined below); provided that in no
event shall ownership of less than 1% of the outstanding equity securities of
any issuer whose securities are registered under the Securities and Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 7(b).
Following termination of the Employment Term, upon request of the Company during
the Noncompetition Term, the Executive shall notify the Company of the
Executive’s then-current employment status. Any material breach of the terms of
this paragraph shall be considered Cause.
(c) Nonsolicitation. During the Noncompetition Term, the Executive shall not,
and shall not cause any other person to, (i) interfere with or harm, or attempt
to interfere with or harm, the relationship of any member of the Company with
any Restricted Person (as defined below), or (ii) endeavor to entice any
Restricted Person away from the Company.
(d) Nondisparagement. During the Employment Term and thereafter, the Executive
shall not make or publish any disparaging statements (whether written or oral)
regarding the Company or its affiliates, directors, officers, or employees, and
the Company shall not, and shall use its best efforts to ensure that its
directors and officers do not, make or publish any disparaging statements
(whether written or oral) regarding the Executive or any member of his immediate
family.
(e) Proprietary Rights. The Executive assigns all of the Executive’s interest in
any and all inventions, discoveries, improvements, and patentable or
copyrightable works initiated, conceived, or made by the Executive, either alone
or in conjunction with others, during the Employment Term and related to the
business or activities of the Company to the Company or its nominee. Whenever
requested to do so by the Company, the Executive shall execute any and all
applications, assignments, or other instruments that the Company shall in good
faith deem necessary to apply for and obtain trademarks, patents, or copyrights
of the United States or any foreign country or otherwise protect the interests
of the Company therein. These obligations shall continue beyond the conclusion
of the Employment Term with respect to inventions, discoveries, improvements, or
copyrightable works initiated, conceived, or made by the Executive during the
Employment Term.
(f) Remedies. The Executive agrees that any breach of the terms of this
Section 7 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of such breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach, threatened breach, or continued breach by the Executive and any and
all persons or entities acting for or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 7 are reasonable and necessary to
protect the business of the Company because of the Executive’s access to
Confidential Information and his material participation in the operation of such
business. Should a court, arbitrator, or other similar authority determine,
however, that any provisions of the covenants contained in this Section 7 are
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties hereto agree that such covenants should be interpreted
and enforced to the maximum extent to which such court or arbitrator deems
reasonable or valid. The existence of any claim or cause of action by the
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants contained in this Section 7.
(g) Certain Definitions. For purposes of this Agreement:
(i) The “Noncompetition Term” shall mean the period beginning on the date of
this Agreement and ending 18 months following the Termination Date.
(ii) “Restricted Enterprise” shall mean (x) on any date during the Employment
Term, any person, corporation, partnership, or other entity that is engaged in
specialty insurance or reinsurance business or that otherwise competes, directly
or indirectly, in the Territory with any material business activity engaged in
by the Company on such date, and (y) on and after the Termination Date, any
person, corporation, partnership, or other entity that otherwise competes,
directly or indirectly, in the Territory with any material business activity
engaged in by the Company as of the Termination Date; provided that a Restricted
Enterprise shall not be deemed to include an investment bank, bank, or other
entity primarily engaged in the reinsurance brokerage business.
(iii) “Restricted Person” shall mean any person who at any time during the
Employment Term was an employee or customer of the Company, or otherwise had a
material business relationship with the Company.
(iv) The “Territory” shall mean, as of any date, (x) the geographic markets in
which the business of the Company is then being conducted by the Company and
(y) any other geographic market as to which the Company has, during the 12
months preceding such date, devoted more than de minimis resources as a
prospective geographic market for the business of the Company.
8. Directors & Officers Insurance. The Company shall maintain directors and
officers liability insurance in commercially reasonable amounts (as determined
by the Board), and the Executive shall be covered under such insurance to the
same extent as other directors and officers of the Company. The Executive shall
continue to be covered by such insurance for six years following the Executive’s
termination of employment for any reason.
9. Indemnification by Company. The Company shall indemnify the Executive with
respect to any claims or lawsuits by Executive’s former employer that his
activities for the Company breach his former employment contract or his
fiduciary duties to his former employer other than a willful breach of an
obligation to preserve the former employer’s confidential information.
10. No Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by any other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of any party to enforce each and every provision in
accordance with its terms.
11. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, by a reputable same-day or overnight
courier service (charges prepaid), by registered or certified mail, postage
prepaid, return receipt requested, or by facsimile to the recipient with a
confirmation copy to follow the next day to be delivered by personal delivery or
by a reputable same-day or overnight courier service to the appropriate party’s
address or fax number below (or such other address and fax number as a party may
designate by notice to the other party):
If to the Executive:
 
To the Executive at the address most recently contained in the Company’s
records.
If to the Company:
 
Third Point Reinsurance Ltd.  
Point House  
3 Waterloo Lane
Pembroke HM 08, Bermuda
Attn: General Counsel
With copies to:
 
Third Point LLC
390 Park Avenue
New York, NY 10022
Attn: Joshua Targoff
Pine Brook LVR, L.P.
60 East 42nd Street, 50th Floor
New York, NY 10165 
Attn: William Spiegel
Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, NY 10022
Attn: James J. Connors, II

12. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger), and assigns. Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.
13. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.
Without limiting the generality of the immediately preceding sentence, this
Agreement amends and restates, and effective from and after the Effective Date
supersedes, the Executive’s prior employment agreement with the Company, dated
January 26, 2012, as amended.
14. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.
15. Governing Law; Consent to Jurisdiction and Wavier of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without reference to the principles of conflict
of laws. Each party hereby irrevocably submits to the exclusive jurisdiction of
the Federal and state courts of New York State located in New York County in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation and enforcement hereof,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such action, suit, or proceeding and agrees that
the mailing of process or other papers in connection with any such action, suit,
or proceeding in the manner provided in Section 11 or in such other manner as
may be permitted by law shall be valid and sufficient service thereof. EACH
PARTY FURTHER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OR ANY LITIGATION ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT. Each party certifies and acknowledges that (A) no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver, (B) each such party understands and has considered the
implications of this waiver, (C) each such party makes this waiver voluntarily,
and (D) each such party has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 15.
16. Modifications and Waivers. No provision of this Agreement may be modified,
altered, or amended except by an instrument in writing executed by the parties
hereto. No waiver by any party hereto of any breach by any other party hereto of
any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.
17. Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement, and shall not in any way affect the
meaning or interpretation of this Agreement.
18. Applicability of Section 280G of the Code.
(a) Waiver. In the event that any payment or benefit arising out of or in
connection with a change of ownership or effective control of the Company or a
substantial portion of its assets within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code,” and such change, a “280G
Change in Control”) that is made or provided, or to be made or provided, by the
Company (or any successor thereto or affiliate thereof) to the Executive,
whether pursuant to the terms of this Agreement or any other plan, agreement, or
arrangement (any such payment or benefit, a “Parachute Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, the Executive may
elect to waive his right to receive all or a portion of any such Parachute
Payments to the extent necessary to avoid the imposition of the excise tax under
Section 4999 of the Code.
(b) Shareholder Approval. If (i) immediately prior to a 280G Change in Control,
the Company is a corporation described in Section 280G(b)(5)(A)(ii)(I) of the
Code, and (ii) the Executive elects to provide the waiver contemplated by
Section 18(a), the Company shall use its reasonable efforts to cause any
Parachute Payments arising out of or in connection with such 280G Change in
Control to which the Executive is or may become entitled to be submitted for
shareholder approval in accordance with Section 280G(b)(5)(B) and Treas. Reg.
Section 1.280G-1, Q&A-7.
19. Applicability of Section 409A and Section 457A of the Code.
(a) Generally. This Agreement is intended to comply with Sections 409A and 457A
of the Code and the Treasury Regulations and IRS guidance thereunder
(collectively referred to as “Section 409A” and “Section 457A,” respectively).
Notwithstanding anything to the contrary, this Agreement shall, to the maximum
extent possible, be administered, interpreted, and construed in a manner
consistent with Section 409A and Section 457A. If any provision of this
Agreement provides for payment within a time period, the determination of when
such payment shall be made within such time period shall be solely in the
discretion of the Company.
(b) Reimbursements. To the extent that any reimbursement, fringe benefit, or
other, similar plan or arrangement in which the Executive participates during
the Employment Term or thereafter provides for a “deferral of compensation”
within the meaning of Section 409A, (i) the amount of expenses eligible for
reimbursement provided to the Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Executive in any other calendar year; (ii) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.
(c) Termination Payments. If and to the extent required to comply with
Section 409A, no payment or benefit required to be paid under this Agreement on
account of termination of the Executive’s employment shall be made unless and
until the Executive incurs a “separation from service” within the meaning of
Section 409A. In addition, with respect to any payments or benefits subject to
Section 409A, reference to Executive’s “termination of employment” (and
corollary terms) from the Company shall be construed to refer to the Executive’s
“separation from service” (as determined under Treas. Reg. Section 1.409A-1(h),
as uniformly applied by the Company) from the Company. Notwithstanding anything
to the contrary contained herein, if the Executive is a “specified employee”
within the meaning of Section 409A, and if any or all of the payments or the
continued provision of any benefits under Section 6 or any other provision of
this Agreement are subject to Section 409A and payable upon a separation from
service, then such payments or benefits that the Executive would otherwise be
entitled to receive during the first six months after termination of employment
shall be accumulated and paid or provided on the first business day after the
six-month anniversary of termination of employment (or within 30 days following
the Executive’s death, if earlier) in a single lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


[Signature Page Follows]
 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and the Executive has hereunto set his
hand, in each case effective as of the day and year first above written.
 

THIRD POINT REINSURANCE LTD.
/s/ John R. Berger
    
By: John R. Berger
Title: Chairman



EXECUTIVE
/s/ J. Robert Bredahl
    
J. Robert Bredahl

 
 


1

